Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 01/19/2022. The amendments have been entered and, accordingly, claims 1-6 and 10-14 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Marcus Fisher on 02/07/2022.
The application has been amended as follows: 
Claim 1 (amended)
In line 7, after “…a cooling fluid; and” add –wherein the holding member is in direct contact to the one or more battery cells;--.

Allowable Subject Matter
Claims 1-6 and 10-14 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a battery module cooling system…comprising:
a plurality of thermal towers forming at least one battery cell chamber having a volumetric shape that is complementary to one or more battery cells such to hold the one or more battery cells, wherein at least one thermal tower of the plurality of thermal towers is contoured to contact the one or more battery cells, wherein the at least one thermal tower comprises:
a holding member defining a hollow interior region having a top aperture, wherein the hollow interior region is configured to channel a cooling fluid; and wherein the holding member is in direct contact to the one or more battery cells;
a cooling member positioned to contact at least a portion of each of the one or more battery cells to provide localized cooling to each of the one or more battery cells, wherein the cooling member is positioned on the top aperture of the holding member to form a seal between the holding member and the cooling member; and
a cooling system that provides localized cooling to the one or more battery cells,…”
The closest prior art of record (US 2010/0119929 to Gaben et al.) does not teach a thermal tower comprising a holding member defining a hollow interior region having a top aperture, the hollow interior region being configured to channel a cooling fluid and the holding member being in direct contact to the one or more battery cells. 
Specifically, Gaben’s holding member (13) is designed no to be in direct contact to the one or more battery cells, Gabon design requires a structural matrix made of heat conducting and electric insulation polymer resin filling the lateral separations between the holding member and the battery cells. Although Gaben teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763